Citation Nr: 1704518	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-24 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychotic disorder, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had three periods of active service from July 1986 to July 1990, from January 1991 to March 1991, and from July 1994 to July 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in New Orleans, Louisiana, which denied service connection for a psychotic disorder, to include schizoaffective disorder, and then granted service connection for the purpose of establishing eligibility for treatment.  

Initially, as reflected in the September 2012 substantive appeal, via VA Form 9, the Veteran requested a hearing in front of a Decision Review Officer (DRO).  Per a January 2016 Report of General Information, the Veteran subsequently waived this request and directed that the appeal be sent before the Board.  The Veteran's representative filed an Informal Hearing Presentation (IHP) on the Veteran's behalf in December 2016.  The record does not reflect that the Veteran has ever requested a hearing before the Board.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran currently is diagnosed with a psychotic disorder of schizoaffective disorder.

2. A psychotic disorder clearly and unmistakably preexisted entry into the third period of active service (July 1994 to July 1996).

3. It is not clear and unmistakable that the preexisting psychotic disorder did not worsen in severity during the Veteran's third period of active service.
4. During the third period of active service, the Veteran was diagnosed, treated, and ultimately discharged for a psychotic disorder.

5. The currently diagnosed psychotic disorder of schizoaffective disorder is related to the in-service diagnosis and treatment of a psychotic disorder.


CONCLUSIONS OF LAW

1. The evidence is clear and unmistakable that a psychotic disorder preexisted the Veteran's third period of active service from July 1994 to July 1996.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

2. It is not clear and unmistakable that the Veteran's preexiting psychotic disorder was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). 

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a psychotic disorder of schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a psychotic disorder of schizoaffective disorder, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary. 

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Psychoses are chronic diseases under 38 C.F.R. § 3.309(a).  As the Veteran is currently diagnosed with a psychotic disorder, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the psychiatric issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 
25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  If the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Preexistence and Aggravation of a Psychotic Disorder

The Veteran has advanced that a psychotic disorder existed prior to and was aggravated by the third period of active service (from July 1994 to July 1996).  At the outset, the Board notes that September 2010 private psychiatric records reflect that the Veteran is currently diagnosed with a psychotic disorder, specifically schizoaffective disorder.  Further, the Board finds that, on the service entrance examination for the third period of service from July 1994 to July 1996, a psychotic disorder was not "noted"; therefore, the presumption of soundness attaches and requires clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner; Horn. 

After reviewing all the evidence of record, both lay and medical, the Board finds that the evidence is clear and unmistakable that the Veteran's psychotic disorder existed prior to the Veteran's third period of active service (from July 1994 to July 1996).  Throughout the course of this appeal, including in a June 2010 lay statement, the Veteran has acknowledged having a psychotic disorder that preexisted the third period of active service.  Private psychiatric records show the Veteran was hospitalized at a private psychiatric center, and that he was diagnosed with a psychotic disorder in June 1991.  It has always been the Veteran's contention that this preexisting psychotic disorder was aggravated by active service.  The Veteran is competent to relate a pre-service diagnosis of a psychotic disorder, as well as pre-service symptoms of a psychotic disorder.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 C.F.R. § 3.304(b)(2) ("History conforming to accepted medical principles should be given due consideration").  

Private psychiatric records from June and July 1991 show that, approximately three months after the Veteran's second period of service ended, and during the period between periods of active service, the Veteran was hospitalized at a private inpatient psychiatric center for approximately fifteen days.  The July 1991 psychiatric center discharge summary shows that the Veteran was diagnosed with a psychotic disorder.  The discharge summary also indicates that the Veteran's family described the Veteran as acting strangely, talking to himself, and hallucinating beginning shortly after discharge from active service in March 1991.  There are no medical or other records indicating the Veteran was treated for a psychotic disorder before June 1991.  

Upon examination for the third period of active service, in May 1994, the Veteran did not disclose being diagnosed with or treated for a psychotic disorder on the Report of Medical History.  In a June 2010 hand written statement, the Veteran admitted to not disclosing the diagnosis of a psychotic disorder upon entrance to the third period of service because the Veteran thought the psychotic disorder "was cured."  Considering the above evidence and the entirety of the record, the Board finds the evidence is clear and unmistakable that a psychotic disorder preexisted the third period of service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

If clear and unmistakable evidence that the condition preexisted service was the only requirement to rebut the presumption of soundness, the analysis could stop here; however, in order to rebut the presumption of sound condition at service entrance, in addition to evaluating whether the disorder preexisted service, the evidence must be clear and unmistakable that the preexisting disorder was not aggravated by service.  Upon examination, a March 1996 Medical Examination Board (MEB) diagnosed a psychotic disorder and specifically noted that the Veteran was apparently not exhibiting "any overt symptoms of psychosis" upon service entrance in 1994.  Further, the MEB assessed that the psychotic disorder was aggravated by the Veteran's third period of active service.  The MEB recommended the Veteran's discharge from service due to a preexisting psychotic disorder.

For the above stated reasons, the Board finds that the currently diagnosed psychotic disorder clearly and unmistakably existed prior to service; however, the Board also finds that the evidence of record does not clearly and unmistakably show that the preexisting psychotic disorder was not worsened in severity during service.  The March 1996 MEB opinion that the Veteran's psychotic disorder was aggravated by service, the Veteran's lay assertions of worsening during service, and service treatment record evidence of symptoms, diagnosis, and treatment during service, including during hospitalization during service in 1996, are of sufficient probative value to prevent a finding that there is clear and unmistakable evidence that a psychotic disorder was not aggravated during active service; therefore, the presumption of soundness at service entrance is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Service Connection for a Psychotic Disorder

When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.  At the outset, the Board notes that the Veteran is currently diagnosed with a psychotic disorder, specifically schizoaffective disorder.  This diagnosis can be found in the Veteran's private psychiatric medical records from September 2010.

Next, the Board finds that the Veteran was hospitalized and treated for a psychotic disorder during the third period of active service from July 1994 to July 1996.  The March 1996 MEB report reflects the Veteran initially reported to the Mental Health Clinic with a four week history of decreased appetite, decreased sleep, mood swings, auditory hallucinations, delusions, paranoia, and homicidal feelings.  Private medical records from February 2010 report the Veteran was subsequently hospitalized at Darnall Army Community Hospital in 1996.  The Veteran was diagnosed with a psychotic disorder and was subsequently discharged from active service in July 1996. 

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed schizoaffective disorder is directly related to the in-service diagnosis and treatment for a psychotic disorder.  As noted above, the Veteran was discharged from service due to a psychotic disorder.  

The March 1996 MEB report specifically noted that the Veteran was "not having any overt symptoms of psychosis when he rejoined the Army in early 1994."  The March 1996 MEB report further reports that, during the third period of service, the Veteran had decreased appetite, trouble sleeping, mood swings, auditory hallucinations, delusions, paranoia, and homicidal feelings.  These symptoms led to a psychiatric hospitalization, and ultimately, to discharge from active service.  Since service separation, private psychiatric records from 1998 to September 2010 indicate the Veteran continued to experience persistent and recurrent symptoms of a psychotic disorder, which include the same symptoms experienced when the Veteran was hospitalized in service in 1996.  Specifically, the Veteran has trouble sleeping and experiences paranoia, delusions, and auditory hallucinations.  Read in light of Wagner at 1096, which holds that this case converts to one of direct service connection, the March 1996 MEB report's affirmative finding that the preexisting psychotic disorder was aggravated by the third period of active service is effectively an opinion that the in-service symptoms were caused by active service.  Further, the Veteran's continuous symptomology links the in-service diagnosed psychotic disorder to the current diagnosis of a psychotic disorder of schizoaffective disorder.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b). 

The Veteran is currently diagnosed with a psychotic disorder of schizoaffective disorder.  During the third period of service, the Veteran was diagnosed with, treated for, and ultimately discharged for, a psychotic disorder.  The symptoms experienced by the Veteran in-service in 1996 are the same symptoms experienced currently, and the March 1996 MEB report reflects that MEB examiners, which include service medical doctors, linked the Veteran's symptoms to the symptoms experienced in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychotic disorder of schizoaffective disorder was incurred in the third period of active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for psychotic disorder of schizoaffective disorder is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


